DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s arguments and remarks filed on May 10, 2022 have been reviewed and considered.  Claims 1, 3, 6 and 10-11 have been amended and claims 8 and 12 are cancelled.

Response to Arguments
Applicant's arguments filed on May 10, 2022 have been fully considered but they are not persuasive. 
	Applicant’s First Argument:  Claims 1-13 stand rejected under 35 U.S.C. 102(a)(1) as allegedly being anticipated by Angus et al. (U.S. Publication No. 2002/0134809, "Angus"). In view of the present amendments, and for at least the reasons that follow, the rejection is overcome. Angus does not literally or inherently disclose a removable hydrophobic spacer material.
	Examiner’s Response:  The examiner disagrees.  Please note that the term “removable” is merely functional.  It is noted that any material can be torn away from a product, therefore, presented as to be “removably secured” or “removable”.  The examiner recommends defining the structure of the pocket more along with the laminate in order to overcome the prior art.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
	Claim 3, line 3, “at least one stretchable hydrophobic material layer reversibly fastened”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “reversibly fastened” in line 3 of claim 3 renders the claim indefinite since it is unclear what the applicant necessarily means.  The term “reversibly” is not defined or found in the specification.  For purposes of examination, the examiner will treat the claim as a matter of product by process.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Angus et al. (US 2002/0134809 A1) (hereinafter “Angus”).
	Regarding Claim 1, Angus discloses of a storage compartment or pocket (see Figures 1 & 7-9) for fastening to a garment (note that once worn on a body, the “waist pouch” as shown in Figures 1 & 7-9 is therefore “fastened to a garment”-see Figure 12), comprising: 
	a breathable laminate [0033] comprising: 
	a removable hydrophobic spacer material [0063]-[0064], (note polyester or “Aero Spacer Drilex mesh”--note layers of polyester (a hydrophobic fiber) and DRI-LEX® AEROSPACER® partly known to be hydrophobic-please see attachment (page 2 of “Faytex-The Original just keeps getting better”) for material properties DRI-LEX® AEROSPACER®. Additionally, please note that the term “removable” is functional and that any material can be “removable” at any time); and 
	a stretchable hydrophobic material (via neoprene, a hydrophobic material) adjacent the hydrophobic spacer material (see Figures 8-9 & 13-14, [0033]); 
	wherein the stretchable hydrophobic material is secured (via the hydrophobic spacer material, see Figures 8-9 & 12-14), at least in part, to an exterior of a garment (see Figure 12); and wherein the garment is a shirt, shorts, pants, or a jacket (see Figure 12), (Figures 1, 7-10, 12-14, [0003] [0030], [0033], [0063]-[0064], [0082]).  Please note that the limitations of “for fastening to a garment”, “removable”, and “is secured” are functional and do not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  It is noted that the structure(s) of Angus are capable of performing and being these recited functions.  

	Regarding Claim 2, Angus discloses the invention as claimed above.  Further Angus discloses further comprising an outer shell material (via Front panel side Areas Fig. 8C2, [0059]) comprising a wicking or non-wicking woven or nonwoven fabric [0059].

	Regarding Claim 3 (as best understood), Angus discloses of a breathable, semi-permeable, laminate [0033] that comprises: 
	a removable hydrophobic spacer material layer having top and bottom surfaces [0063]-[0064], (note polyester or “Aero Spacer Drilex mesh”, see Figure13 ”--note layers of polyester (a hydrophobic fiber) and DRI-LEX® AEROSPACER® partly known to be hydrophobic-please see attachment (page 2 of “Faytex-The Original just keeps getting better”) for material properties DRI-LEX® AEROSPACER®. Additionally, please note that the term “removable” is functional and that any material can be “removable” at any time); and 
	at least one stretchable hydrophobic material layer (via neoprene, a hydrophobic material, see Figure 14, [0033]) reversibly fastened to at least a portion of the perimeter of the hydrophobic spacer material layer (see Figure 14-please note that term “reversibly fastened” is functional and upon production, someone could have attached it in a reverse manner to appear/be located such as in Figure 14) and a surface of a garment (see Figure 12 & via the hydrophobic spacer material, see Figures 8-9 & 12-14), the at least one stretchable hydrophobic material layer configured as a storage compartment or a pocket sized (see Figures 7-9) for receiving an electronic device [0003], (Figures 1, 7-10, 12-14, [0003] [0030], [0033], [0063]-[0064], [0082]).  Please note that the limitations of “removable”, “reversibly fastened”, and “configured as a storage compartment or a pocket sized for receiving an electronic device” are functional and do not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  It is noted that the structure(s) of Angus are capable of performing and being these recited functions.

	Regarding Claims 4-5, Angus discloses the invention as claimed above.  Further Angus discloses:
	(claim 4), wherein the electronic device is a handheld electronic device [0003], i.e. cell phone; and 
	(claim 5), further comprising an outer shell material (via Front panel side Areas Fig. 8C2, [0059]) comprising a wicking or non-wicking woven or nonwoven fabric, [0059].

	Regarding Claim 6, Angus discloses of a storage compartment or pocket (see Figures 1 & 7-9) for fastening to a garment (note that once worn on a body, the “waist pouch” as shown in Figures 1 & 7-9 is therefore “fastened to a garment”-see Figure 12), comprising: 
	a garment fabric (via sunglasses/accessory strap) having a skin facing side and an opposed side (note diagram below); 
	a hydrophobic spacer material [0063]-[0064], (note polyester or “Aero Spacer Drilex mesh”--note layers of polyester (a hydrophobic fiber) and DRI-LEX® AEROSPACER® partly known to be hydrophobic-please see attachment (page 2 of “Faytex-The Original just keeps getting better”) for material properties DRI-LEX® AEROSPACER®.) adjacent the opposed side (see diagram below, see Figures 8-9); and 
	a stretchable hydrophobic material (via neoprene, a hydrophobic material), see Figure 14, [0033]) adjacent the hydrophobic spacer material (Figures 8-9 & 12-14), wherein the stretchable hydrophobic material is secured, at least in part, to the opposed side of the garment fabric (see Figure 9), wherein the hydrophobic spacer material is removable from the storage compartment or the pocket (please note that any material is capable and can be torn away from a product so as to be “removable”), (Figures 1, 7-10, 12-14, [0003] [0030], [0033], [0063]-[0064], [0082]).  Please note that the limitations of “for fastening”, “is secured”, and “is removable” are functional and do not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  It is noted that the structure(s) of Angus are capable of performing and being these recited functions.


    PNG
    media_image1.png
    934
    488
    media_image1.png
    Greyscale

	Regarding Claims 7 and 9, Angus discloses the invention as claimed above.  Further Angus discloses:
	(claim 7), wherein the hydrophobic spacer material is secured, at least in part, to the opposed side (note diagram above);
	(claim 9), further comprising an outer shell material (via Front panel side Areas Fig. 8C2, [0059]) comprising a wicking or non-wicking woven or nonwoven fabric, [0059].

	Regarding Claim 10, Angus discloses garment (see Figure 12) comprising: a skin facing side (see side of garment as shown in Figure 12 facing the wearer’s skin); 
	an opposed side (side of garment shown in Figure 12-facing outward, opposite from skin facing side); 
	a storage compartment or pocket (see Figure 12, note “waist pouch”, see Figures 1 & 7-9) fastened to the opposed side of the garment (see Figure 12), 
	wherein the storage compartment or pocket comprises: 
	a removable hydrophobic spacer material ([0033] & [0063]-[0064]), (note polyester or “Aero Spacer Drilex mesh”--note layers of polyester (a hydrophobic fiber) and DRI-LEX® AEROSPACER® partly known to be hydrophobic-please see attachment (page 2 of “Faytex-The Original just keeps getting better”) for material properties DRI-LEX® AEROSPACER®. Additionally, please note that the term “removable” is functional and that any material can be “removable” at any time), and 
	a stretchable hydrophobic material (0033, neoprene, a hydrophobic fiber) adjacent the hydrophobic spacer material, (see Figures 13-14), (Figures 1, 7-10, 12-14, [0003] [0030], [0033], [0063]-[0064], [0082]).  Please note that the limitations of “fastened to” and “removable” are functional and do not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  It is noted that the structure(s) of Angus are capable of performing and being these recited functions.

	Regarding Claims 11 and 13, Angus discloses the invention as claimed above.  Further Angus discloses:
	(claim 11), wherein the hydrophobic spacer material is removably secured, at least in part, to the opposed side of the garment (see Figure 12 and Figures 8-9), (please note that any material can be torn away from a product, therefore, presented as to be “removably secured”);
	(claim 13), further comprising an outer shell material (via Front panel side Areas Fig. 8C2, [0059]) comprising a wicking or non-wicking woven or nonwoven fabric, [0059].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627. The examiner can normally be reached Monday-Friday, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732